Citation Nr: 0509680	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  97-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a fungus disease of the 
lungs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to June 1976.

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2003, it was remanded to the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, Regional Office (RO) for the purpose of scheduling 
the veteran for a Video Conference Board hearing that she had 
requested.  

In August 2003, the veteran appeared at the RO for a Video 
Conference Board hearing conducted by the undersigned while 
situated in Washington D.C.  The transcript of that hearing 
has been associated with the claims file, and the case is 
ready for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

When this matter was before the Board in November 2000, it 
was remanded to the RO to afford the veteran a VA examination 
for the purpose of obtaining a medical opinion regarding 
whether she has a lung disorder that could be related to a 
disease or injury of service origin.  It was requested that 
the physician conducting the examination respond to several 
questions regarding the etiology of any lung disorder found.  
These questions included whether it was as likely as not that 
any fungus disease of the lungs found is causally related to 
service, and whether any in-service pathology may be 
distinguished from post-service pathology.  

Pursuant to the Board's remand, the veteran underwent a VA 
pulmonary examination in March 2001.  Following examination, 
the diagnoses included remote history of coccidiomycosis, and 
dyspnea on exertion.  The examiner commented that 
coccidiomycosis is a disease that usually occurs in 
immunocompromised individuals.  The examiner opined that as 
far as it being causally related to service, only the fact 
that she was stationed in San Diego where this disease is 
more prevalent would have any relationship.  The examiner 
stated further that the question of whether any in-service 
pathology could be distinguished from post-service pathology 
was difficult to delineate and that a pulmonologist may be 
better at deciphering that information.  

The Board finds that the results of the examination conducted 
in March 2001 were not in full compliance with the directives 
given in the Board's November 2000 remand.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  As such, the Board finds that the case is 
not ready for appellate review and must be remanded for 
further development.  

Under the circumstances of this case, the Board finds that an 
additional examination is necessary to determine whether the 
veteran has a current lung disorder, and if so whether any 
current lung disorder found can be associated with service.  
In addition, the Board finds that at the suggestion of the VA 
examiner who had examined the veteran in 2001, an examination 
conducted by a pulmonary specialist would be most appropriate 
in the disposition of the veteran's claim.  

The Board also notes that the most recent treatment records 
in the claims file are dated in December 2001, and are now 
over 3 years old.  The VA physician who had examined the 
veteran in March 2001 instructed her to keep a scheduled 
appointment for pulmonary function tests and to follow up 
with her primary care provider as to any respiratory 
complaints.  The Board notes, however, that the veteran had 
indicated at her August 2003 hearing that she had not 
received treatment for a lung disorder since service because 
she had been told that there was little that could be done.  
Thus, it is unclear whether the veteran underwent further 
testing after the March 2001 VA examination.  

Finally, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), which has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran has not received the required 
notification.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
request that she provide the names, 
address and dates of treatment for all 
medical providers, VA and non-VA, who 
have treated her since the March 2001 VA 
examination, to include whether she 
underwent any further pulmonary function 
testing.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file. 

3.  After any additional evidence has 
been obtained and associated with the 
file, the RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a pulmonary 
examination by a pulmonary specialist to 
show the nature, extent, and etiology of 
any pulmonary disorder(s) which may be 
present. 

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.

The examiner must address the 
following medical questions:
Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that the veteran has a current 
pulmonary or respiratory disorder?  
If a pulmonary or respiratory disorder 
is found, is it unlikely, likely, or 
at least as likely as not (examiner to 
choose one) that any pulmonary 
disorder(s) found on examination 
is/are causally related to service?
The examiner should comment on whether 
any in-service pathology may be 
distinguished from post-service 
pathology, and if so, explain such 
distinction.
If the examiner is unable to make such 
determinations based upon the existing 
evidence, the examiner should so state.  
A complete rationale for any opinions 
expressed should be provided.

4.   After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a pulmonary 
disorder, to include a fungus disease of 
the lungs.  If the determination of the 
claim remains unfavorable to the veteran, 
the RO must issue a Supplemental 
Statement of the Case and provide her a 
reasonable period of time in which to 
respond before this case is returned to 
the Board

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


